Citation Nr: 0121285	
Decision Date: 08/22/01    Archive Date: 08/27/01

DOCKET NO.  99-14 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  

2.  Entitlement to non-service-connected pension.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and LO




ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1964 
to September 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision from the 
Portland, Oregon Department of Veterans Affairs (VA) Regional 
Office (RO).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001).  

PTSD

The veteran's complete service medical records are not on 
file.  There are only two sheets pertaining to treatment of 
his knee.  

In July 1993 the RO apparently requested service medical 
records from the National Personnel Records Center (NPRC); 
however, it is unclear as to whether the NPRC ever responded.  

The RO noted in the September 1998 rating decision that the 
complete service medical records had not been obtained, and 
indicated that it would continue to search for such records; 
however, it is unclear as to what continued efforts have been 
made to obtain the complete service medical records.  

A remand is required to obtain the veteran's service medical 
records.  38 U.S.C.A. § 5103A(c)(1) (West Supp. 2001).  The 
RO's search for these records must continue until they are 
obtained unless it is reasonably certain that they do not 
exist or that further efforts to obtain them would be futile.  
38 U.S.C.A. § 5103A(b)(3).  

The record shows that the veteran was in the Navy.  It 
further shows that he was transferred to the Naval Reserve 
following separation with an approximately two-year 
obligation.  

Therefore, the RO is advised to tailor its search according 
to the development provisions in M21-1, Chapter III, para. 
4.01d, which pertains to the obtaining of Navy records.  This 
section specifies that records may not be where they are 
supposed to be.  Thus, if records cannot be found at the 
normal location (NPRC) and no explanation for their absence 
is given (e.g., fire), then the RO should search all other 
possible locations of the records as specified in the M21-1, 
Chapter III, para. 4.01d.  

The RO should also ensure that all service personnel records 
have been obtained.  The record reveals that the RO requested 
and obtained such records from the NPRC.  See M21-1, Chapter 
III, para. 4.01d(4).  However, the RO subsequently received 
other personnel records apparently not included with the 
records sent from the NPRC.  This indicates that there may 
still be some other remaining personnel records.  On remand, 
the RO should send requests for any additional service 
records (including service medical records) to the Naval 
Reserve Personnel Center and to the Bureau of Naval 
Personnel.  Id.  

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Following the above, and upon completion of any additional 
development deemed necessary to fulfill the duty to assist, 
the RO must first determine whether new and material evidence 
has been presented to reopen the claim of service connection 
for PTSD.  

The Board notes that the RO denied service connection for 
PTSD and dysthymia in June 1993.  This decision was not 
appealed and became final.  In February 1998 the veteran 
submitted a claim of, in pertinent part, service connection 
for PTSD.  It appears that the RO has adjudicated the merits 
of this claim without first determining whether new and 
material evidence had been presented to reopen the claim.  


In accordance with the Court's ruling in Barnett v. Brown, 
8 Vet. App. 1 (1995), the Board is obligated to address the 
issue of new and material evidence regardless of whether the 
RO based its determination on that issue.  Hence, the Board 
has recharacterized the issue as noted above.  

Therefore, on remand, the RO should first determine, upon 
completion of the development required, whether new and 
material evidence has been presented to reopen the claim of 
service connection for PTSD.  

The Board additionally notes that, during the pendency of 
this appeal, the law of PTSD has undergone changes which must 
be considered with respect to the instant claim, if new and 
material evidence is presented and the claim is reopened.  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).

In June 1999, the regulation concerning the type of evidence 
required to establish service connection for PTSD was 
revised, effective March 7, 1997, as a result of the Court's 
decision in Cohen v. Brown, 10 Vet. App. 128 (1997).  

This regulation now requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (2000).

Since 38 C.F.R. § 3.304(f) did not specifically set forth any 
requirements regarding the sufficiency of a stressor and the 
adequacy of symptomatology to support a diagnosis of PTSD, 
the regulation was revised to require that the medical 
evidence diagnosing PTSD comply with 38 C.F.R. § 4.125(a), 
which requires that diagnoses of mental disorders conform to 
DSM-IV.  38 C.F.R. § 3.304(f).

The Board has reviewed the original Statement of the Case and 
the most recent June 2000 Supplemental Statement of the Case 
(SSOC), and notes that while the RO has most recently based 
its denial of service connection for PTSD on the lack of a 
confirmed diagnosis, both decisions applied the "older" 
version of 38 C.F.R. § 3.304(f) in making this determination.  

In addition, although the June 2000 SSOC correctly set forth 
the new standard requiring a diagnosis in conformity with the 
criteria as stated in the DSM-IV, it concurrently and 
erroneously set forth the older requirement of a "clear" 
diagnosis, and continued to cite to the previous version of 
section 3.304(f).  

On remand, if the RO determines that new and material 
evidence has been presented to reopen the claim, it should 
consider the veteran's claim in light of the revised PTSD 
standard set forth in section 3.304(f), and make a 
determination based on whichever version is more favorable to 
the veteran.  Karnas, supra.  

In the event that the claim is reopened, the RO is advised to 
complete any additional development, including any 
additional, special PTSD-related development, that will be 
required in order to comply with the duty to assist.  

Non-Service Connected Disability Pension

The veteran is service-connected for a left knee disability 
(30 percent), arthritis of the right knee (10 percent), and 
arthritis of the lumbar spine (10 percent).  Non-service 
connected impairments which have been rated are arthritis of 
the cervical spine (10 percent), and noncompensable 
evaluations for bilateral hearing loss, tinnitus, PTSD, a 
depressive reaction, and a hip condition.  


There are other conditions listed in the record which have 
not been rated, including, for example, skin tumors/lesions 
on various parts of the body, migraine headaches, allergic 
rhinitis, hypertension, and a hernia.  The veteran also has a 
history of polysubstance abuse; however, the record indicates 
that he has not recently consumed such substances.  

The Court has provided specific guidance on how a permanent 
and total disability rating for pension purposes should be 
adjudicated.  Brown v. Derwinski, 2 Vet. App. 444 (1992); 
Abernathy v. Principi, 3 Vet. App. 461 (1992); Roberts v. 
Derwinski, 2 Vet. App. 387 (1992); and Talley v. Derwinski, 
2 Vet. App. 282 (1992).  

Among the instructions provided in the decisions of the Court 
is a requirement that the Board review the assignment of 
percentage ratings for each disability identified.  In 
instances where percentage ratings for one or more of the 
veteran's disabilities have not been assigned by the 
originating agency, further development is required so that 
the Board can undertake the review process set out by the 
Court.  Id; see also 38 C.F.R. § 3.103(a) (2000).  

A reading of the holdings in the above-mentioned cases also 
supports VA's duty to ensure that the "average person" and 
"unemployability" tests are both applied pursuant to the 
pertinent regulations.  

If the benefit may not be awarded under the "average person" 
or "unemployability test" (see 38 U.S.C.A. § 1502(a)), a 
determination must then be made whether there is entitlement 
to non-service-connected disability pension on an 
extraschedular basis.  See 38 U.S.C.A. §§ 1502(a)(1), 1521(a) 
(West 1991); 38 C.F.R. §§ 3.321(b)(2), 4.5, 4.17 (2000).  

In the course of adjudicating the claim, VA must also 
determine whether any of the disabilities in question are the 
result of the veteran's willful misconduct.  38 U.S.C.A. 
§ 1521; Abernathy, supra.  


The Court has also held that each disability in a claim for 
pension benefits must be assigned a percentage rating, that 
the RO should discuss the diagnostic codes from the VA 
Schedule for Rating Disabilities used in denying a claim, and 
that a rating decision may not be based on an examination 
which was conducted before all relevant evidence was added.  
See Roberts, supra.

In light of the above, a remand is required so that all of 
the veteran's disabilities can be rated.  Further, a remand 
is required because the evidence of record is insufficient to 
allow for an adequate rating evaluation to be performed.  See 
Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992).  

With the exception of orthopedic and psychiatric 
examinations, there have been no examinations of any of the 
other impairments listed above.  On remand, the RO should 
schedule a VA examination(s) addressing all of the veteran's 
impairments and provide a clear opinion as to their severity 
and their impact on his employability.  See 38 U.S.C.A. 
§ 5103A(d) (West Supp. 2001).  

The RO should also request records from the Social Security 
Administration (SSA).  The veteran indicated that he applied 
for and was denied benefits from SSA.  Tr., p. 15.  Since it 
is unclear as to what kind of records, if any, SSA relied on 
in making its determination, the Board is of the opinion that 
the RO should obtain these records on remand to ensure 
compliance with the duty to assist.  

The duty to assist extends to obtaining records of the SSA.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992);  Masors 
v. Derwinski, 2 Vet. App. 181, 188 (1992).

The RO should also consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Accordingly, this case is remanded for the following:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims for PTSD and for non-service-
connected pension.  38 U.S.C.A. 
§ 5103A(b) (West Supp. 2001); 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  38 U.S.C.A. 
§ 5103A(b), (c) (West Supp. 2001)).  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

The efforts to obtain any records from a 
Federal department or agency shall 
continue until the records are obtained 
unless it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile.  38 U.S.C.A. § 5103A(b)(3)) (West 
Supp. 2001).  



3.  The RO should request the veteran's 
service medical records from the NPRC.  

The RO should also send appropriate 
requests to the Naval Reserve Personnel 
Center and to the Bureau of Naval 
Personnel for any service personnel 
and/or service medical records.  

If necessary, the RO should request 
records from any other facilities where 
his records may be located.  See M21-1, 
Chapter III, para. 4.01d(7).  

The efforts to obtain any records from a 
Federal department or agency shall 
continue until the records are obtained 
unless it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile.  38 U.S.C.A. § 5103A(b)(3)) (West 
Supp. 2001).  

4.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A § 5103A(b)(2)).  

5.  The RO should review the record on 
appeal in its entirety and identify each 
ratable disability shown therein, as well 
as any additional disabilities identified 
by the veteran.  



The RO should then schedule a VA general 
medical examination for pension purposes, 
and any necessary special examinations, 
to assess the nature and severity of each 
disability (including those reported by 
the veteran), and to ascertain whether 
the veteran is unable to work for pension 
purposes as a result of such 
disabilities.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner(s) in 
conjunction with the examination(s) and 
the examination report(s) must be 
annotated in this regard.  

Any further indicated special studies 
should be conducted pertaining to the 
above-mentioned disabilities, including 
any other disabilities noted.  

The examiner(s) must furnish an opinion 
as to the manifestations and severity of 
each identified disability, and the 
effect of the veteran's disability/ies on 
his ability to work.  The VA examiner(s) 
should state whether such disability/ies 
are susceptible to improvement through 
appropriate treatment.  

The examiner(s) must determine whether 
these disabilities, alone or in 
combination render the veteran unable to 
work.  

Any opinion(s) expressed by the 
examiner(s) must be accompanied by a 
complete rationale.

The veteran is hereby notified that 
failure to report for a scheduled VA 
examination(s) without good cause shown 
may adversely affect the outcome of his 
claim for nonservice-connected pension 
benefits.  38 C.F.R. § 3.655 (2000).  

6.  The RO should evaluate all the 
veteran's disabilities, including those 
reported earlier which had not been 
previously rated, and assign a percentage 
evaluation for each.  

7.  The RO must review the claims file to 
ensure that any other notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (see 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2001)) are fully 
complied with and satisfied.  

8.  After completion of the above, the RO 
should adjudicate the issues of whether 
new and material evidence has been 
presented to reopen the claim of service 
connection for PTSD, and entitlement to 
non-service-connected pension.  If it is 
found that new and material evidence has 
been presented to reopen the PTSD claim, 
the RO should perform any additional 
development (in particular, PTSD-related 
development) required.  In addition, the 
RO should consider the claim based on the 
previous and amended criteria pertaining 
to service connection of PTSD, and apply 
those which are more favorable to the 
veteran.  See Karnas, supra.  Such 
consideration should be documented in the 
decision.  

With respect to the claim for non-
service-connected pension, the RO should 
readjudicate the issue consistent with 
the criteria under 38 U.S.C.A. 
§§ 1502(a), 1521(a) (West 1991); and 
38 C.F.R. §§ 3.321(b)(2), 4.15, 4.16, 
4.17, 4.25 (2000).

This should include consideration of the 
"average person" standard, the 
"unemployability" standard, and 
extraschedular consideration.  See 
Roberts, Abernathy, supra.  The RO should 
also consider any other relevant 
provisions, including, but not 
necessarily limited to, 38 C.F.R. § 4.40, 
4.45, and 4.59, where appropriate.  

9.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed, and if it has not, the RO 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a SSOC.  The SSOC 
must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the issues 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


